Title: To John Adams from John Henry, 18 April 1798
From: Henry, John
To: Adams, John



Dear Sir
Annapolis In Council Chamber 18th Apl 1798

At the time the Militia were assembling to march against the Insurgents to the westward an application was made to the Executive of this State, by the Secretary at War, to supply a considerable portion of them with Arms Bayonets and Cartouch Boxes: Altho no legal authority existed in the Governor & Council to comply with this request, yet from the importance & urgency of the occasion they readily  did it.
Various applications have since been made to procure a return or payment. I myself while a Senator and other Agents expressly sent by the Agents State at a considerable expense have repeatedly applied and have allways been unsuccessful, from some alledged informality in the Evidence, .
An intercourse of this importance, between authorities so right & respectable as the executive of the General & a state Government, and on an occasion so important & critical, ought not to be adjusted by the close & legal rules established for settling the ordinary official duty duties of the Treasury Departments. Besides this was a military transaction between the Commander in chief of the US & the Executive Authority of the State of Maryland, and as soon as the occasion which required the use of the arms, ceased, they ought by an order from the President to have been returned, according to his engagement.
On the 29th May 1797, the then Govrnor of Maryland made a new further representation to the Secretary at War and inclosed the return of the Arms that had been delivered by Mr Engels the armourer at Frederick Town to which was added an account on which the claim of the State of Maryland was founded against the grate goverment US.
Copies of the letters of the Secretary at War are now transmitted, by which it will appear that the Arms were supplied at the request of the Executive of the General Government, under an assurance that they would be faithfully returned replaced
In The letter of the 29th 21 of Augst it will clearly appear shews that the President highly approved of the Measure and in the one of the 19 17 Sepr 1794 he Mr Hamilton pledges the faith of the executive of  the US for the return of this these Arms. I am thus particular in referring to the letters & their dates that as little trouble as possible may be given to the President.
As a crisis seems to be hastening fast upon us, in which these Arms may be indispensibly necessary for the protection & safety of the State; I have thought it to be my duty with the advice of the Council to renew the application and, as those which have hitherto been made to the subordinate departments have all proved unsuccessful abortive to present this directly to the President of the United States under an impression that he will not suffer  the ordinary rules of the necessary the departments to become the instruments of violating the faith of  national Faith.
If there could be any doubt of the fact, the hesitation— & delays in the departments might be reasonably & properly accounted for—but there is not—
The papers  now in the War office and in particular the copies of the letters now transmitted are afraid to establish it the right and claim of the State and are referred to for that purpose.
It would give much satisfaction to hear that the President had taken measures to have this Matter adjusted.
My official duty having lead me to this correspondence I cannot suffer the occasion to pass without expressing the entire satisfaction which I & I believe all others, feel in the Measures  the President has pursued for adjusting our differences with the French Republic. They are so marked with wisdom moderation & justice that they ought—if similar virtues had been displayed on the side of France to have terminated to the honor & Interest of both nations.
I hope & am willing to believe that when the Instructions & the negotiation shall be fairly and impartially viewed, that both at home & abroad, they must as they ought, unite all Men of candour and virtue, in entertaining the most honourable and favourable Sentiments of our faith & justice
It is now high time indeed to end our difference on all minor subjects of discussion & to unite & save the honor Integrity & interest of the Country; as well from open as  attacks. And to this great End all my hopes & wishes are directed.
I am dear Sir with Sentiments of the highest / consideration & res Esteem your friend / Obedt Sert

Jno. Henry